In re Dright, Raymond; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “C”, No. 254-672.
Granted. This case is remanded to the district court for correction of relator’s sentence of 33 years at hard labor, the mandatory minimum penalty that any court could impose on a multiple offender convicted of *1107armed robbery and sentences under the provisions of La.R.S. 15:529.1, to reflect that the sentence will run without benefit of parole. State v. Bruins 407 So.2d 685 (La.1981). The requirement of law that relator serve his sentence without parole eligibility constitutes a “ ‘wholly logical, non-vindictive reason ... for correcting the sentence in this case. State v. Lucas, 598 So.2d 338 (La.1992) [quoting Texas v. McCullough, 475 U.S. 134, 140, 106 S.Ct. 976, 980, 89 L.Ed.2d 104 (1986)].”